Citation Nr: 0606158	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-28 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include shortness of breath and difficulty 
breathing.

2.  Entitlement to a compensable rating for musculoskeletal 
chest wall pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1996.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO, which in 
pertinent part, denied service connection for a respiratory 
disease and confirmed and continued a noncompensable rating 
for musculoskeletal chest wall pain.

A hearing was held before the undersigned Veterans Law Judge 
in May 2005.  A transcript of the hearing has been associated 
with the claims folder.

The issue of entitlement to a compensable rating for 
musculoskeletal chest wall pain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence of record does not relate the 
claimed respiratory disorder, characterized by shortness of 
breath and difficulty breathing, to military service.




CONCLUSION OF LAW

A respiratory disorder, characterized by shortness of breath 
and difficulty breathing, was not incurred in or aggravated 
by the veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The July 2004 statement of the case, the September 2005 
supplemental statement of the case and December 2002, April 
2003, February 2004, January 2005, and March 2005 letters 
from the RO, gave the veteran notice of the evidence 
necessary to substantiate his claim on appeal.  

The evidence development letters dated in December 2002, 
February 2004, and January 2005 also advised the veteran of 
what evidence he was responsible for providing and what 
evidence VA would undertake to obtain.  The veteran was not 
explicitly told to submit all evidence in his possession.  
The July 2004 statement of the case, however contained the 
provisions of 38 C.F.R. § 3.159(b), noting that the veteran 
would be advised to submit relevant evidence in his 
possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2005).  
Service connection may also be presumed for certain chronic 
disorders if manifested within one year of separation from 
service, or other applicable presumptive period.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

At the time of entry onto active service, the veteran had a 
positive PPD (purified protein derivative) test; exposure to 
a family member with tuberculosis was noted.  Examination and 
chest x-ray study were negative.  The veteran's service 
medical records reflect frequent complaints of shortness of 
breath and chest pain.  The diagnoses included 
musculoskeletal chest pain, and non-cardiac chest pain.  In 
February 1990 and thereafter, it was again reported that the 
veteran was a PPD reactor.  Although he reported a course of 
prophylactic INH therapy, several examiners noted that such 
was not documented.  A September 1995 report of medical 
examination, performed for retirement purposes, showed the 
veteran's lungs were clinically evaluated as normal.  In a 
September 1995, report of medical history, the veteran 
reported a history of shortness of breath.  The examining 
physician related the complaint of shortness of breath to 
stress.    

At the time of VA examination in August 1986, the veteran 
described a few episodes of gasping for air when awakened at 
night; his history of sleep apnea was noted.  

By rating decision of February 1997, service connection for 
positive PPD was denied.  Service connection has been 
established for sleep apnea.

Private X-ray studies of the veteran's chest, completed in 
June 1999, April 2002, and March 2003, revealed a small, very 
dense nodule in the left lung base, which was a calcified 
granuloma.  The right lung was clear.  The diagnostic 
impressions consistently showed no active disease.  Of note 
on the June 1999 X-ray study was a notation which indicated 
that the parenchynal changes were consistent with old 
tuberculosis disease.   

Records from the Las Vegas VA Medical Center (VAMCs), dated 
from 2003 to 2005 describe the treatment the veteran received 
over time for various health problems.  The records 
consistently reflect complaints of shortness of breath but 
are negative for a diagnosis pertaining to a respiratory 
disorder.  

In April 2003, the veteran underwent a VA respiratory 
examination.  He stated that he awoke at night gasping for 
breath approximately three to four times per night.  He 
reported shortness of breath with prolonged walking or 
walking up a flight of stairs.  No diagnosis pertaining to a 
respiratory disorder was rendered, rather the diagnosis was 
moderate sleep apnea.  Pulmonary Function Tests (PFT) were 
completed in conjunction with the above examination and 
showed no obstructive changes.  

During an April 2003 VA muscles examination, the veteran 
reported a history of experiencing shortness of breath and 
pressure in the middle of his chest while in Japan in 1986 or 
1987.  The diagnosis was episodes of shortness of breath with 
chest pressure.

In the veteran's July 2004 substantive appeal, he explained 
that he was admitted to the emergency room on three occasions 
during military service, for respiratory disease with 
complaints of shortness of breath and difficulty breathing.  

At a May 2005 VA examination, the veteran complained of 
shortness of breath primarily on exertion.  The diagnoses 
were systolic murmur possibly due to mitral valve 
insufficiency, chest pains rule out angina pectoris, and 
dyslipidemia.  

During the veteran's May 2005 personal hearing, he testified 
that he was not currently undergoing any treatment for his 
respiratory disorder and while he was in service he was never 
diagnosed with any type of lung disease.  He recalled that 
while in service he was administered medication for mild 
tuberculosis approximately one year after boot camp. 

Upon a review of the evidence, the Board finds that a grant 
of service connection for a respiratory disorder 
characterized by shortness of breath and difficulty 
breathing, is not warranted.  The evidence fails to include 
any objective medical evidence which tends to support the 
veteran's contentions.  

The Board can identify nothing in the evidence pertinent to 
service to establish or suggest that the veteran suffered an 
injury or disease that may be related to a respiratory 
disorder.  The service medical records are negative as to any 
such a disease or injury.  In this regard, it is noted that 
the positive PPD and the report of prophylactic INH therapy 
do not constitute evidence of past or present active 
tuberculosis during service; in fact there is evidence of 
pre-service exposure to a family member.  Moreover, there is 
no indication of any currently manifested clinical disability 
etiologically related to the positive PPD test in service.  
The veteran's retirement examination, conducted in September 
1995, is of record and it contains findings of normal lungs 
and notes that complaints of shortness of breath were related 
to stress.  

This evidence, combined with the absence of any notation of 
in-service treatment, complaint of symptoms pertaining to a 
respiratory disorder while in service, and the veteran's own 
admission during his personal hearing that he was never 
diagnosed with a respiratory disorder during service, 
provides strong evidence that, at the time of separation, the 
veteran did not have an injury, disease, or disability 
affecting his respiratory system.

The Board notes that the veteran has a diagnosed 
cardiovascular disorder, a symptom of which may be shortness 
of breath.  VA examination results dated in 2003 and 2005 
considered the veteran's complaints of shortness of breath 
and related the symptom to his diagnosed cardiovascular 
disorder.  Suggestions in the VA outpatient treatment records 
also appear to relate symptoms of shortness of breath and 
breathing difficulty to the veteran's cardiovascular 
disorder.  On the other hand, an April 2003 VA examination 
related complaints of shortness of breath to sleep apnea, and 
other findings have linked this symptom to stress.  

In sum, it does not appear that the veteran currently suffers 
from a respiratory disorder manifested by shortness of breath 
or difficulty breathing.  The record, which includes a number 
of chest x-ray studies and pulmonary function tests, contains 
no diagnosis reflecting any type of respiratory disorder. 

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Since the medical 
evidence of record fails to show that the veteran has a 
respiratory disorder, characterized by shortness of breath 
and difficulty breathing, there can be no valid claim for 
service connection.  Id.
 
The Board has considered the veteran's arguments that the 
claimed respiratory disorder is related to his active 
service.  In this respect, the Board finds that, although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.   
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed respiratory disorder was not incurred in or 
aggravated by service, given that the evidence of record is 
devoid of evidence supporting the veteran's contentions.  As 
such, the Board finds that the evidence is not in at least 
relative equipoise, and that the reasonable doubt rule is not 
for application in this case.  The veteran's claim of service 
connection for a respiratory disorder, characterized by 
shortness of breath and difficulty breathing, is denied.  See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).





ORDER

Entitlement to service connection for a respiratory disorder, 
to include shortness of breath and difficulty breathing is 
denied.


REMAND

During the veteran's May 2005 personal hearing, he indicated 
that he recently sought private treatment for his 
musculoskeletal chest wall pain by Dr. Conger at the Spring 
Valley Medical Hospital in Las Vegas, Nevada.  The veteran's 
claims folder does not contain these records.  As VA has been 
put on notice as to the existence of these records, there is 
an obligation to seek records of this treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. Conger at the Spring 
Valley Medical Hospital, located in Las 
Vegas, Nevada, and request copies of the 
veteran's treatment records pertaining 
to musculoskeletal chest wall pain dated 
from 2004 to the present.  All records 
obtained should be associated with the 
claims folder. 

2.  After ensuring that all requested 
development has been conducted, re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement 
of the case, before returning the case 
to the Board, if otherwise in order.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


